DETAILED ACTION
This Action is a response to the filing received 25 June 2020. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because element 155 refers to “Client-side Kennel,” which should be corrected to “Client-side kernel.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4 and 18 are objected to because of the following informalities: at lines 3-4, “and deployed to the function executor upon the client application starts operation” should be corrected to “and deployed to the function executor upon the start of operation of the client application” or similar. Claim 18 contains similar language.
Claim 9 is objected to because of the following informalities: at line 7, “using a sampler inside client-side kernel” should be corrected to “using a sampler inside the client-side kernel.”
Claim 17 is objected to because of the following informalities: at line 4, “the server-side develop console” should be corrected to “the server-side developer console.”
Claim 20 is objected to because of the following informalities: at line 3, “the one or more sampled data points are send” should be corrected to “are sent.”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, 9, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-10, 14-17 and 20 of copending Application No. 17/662,751 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter recited comprises substantial overlap such that they can be considered obvious over each other.
For example, claim 8 of the reference application recites receiving a plurality of sample signals from a plurality of instances of a client application deployed on a plurality of client devices, stripping the PII from the signals using a differential privacy algorithm, and sending the sample signals to a sample buffer in a server-side developer console for use in developing one or more filter functions. Claim 9 of the instant application recites, in a single client device, collecting one or more data points (sample signals), stripping personal information (PII) from the sample signals, sending the sampled data points to a sample buffer in a server-side developer console for developing, debugging and testing one or more filter functions. The subject matter recited by each is therefore overlapping. The reference application does not recite temporarily storing the data points in a memory allocation of the client device, and debugging and saving the debugged filter functions for testing; however, these are generally known and well-understood elements (i.e., storing a set of sample data points, debugging and testing operations in the software development lifecycle), and therefore they do not render the claims of the current application nonobvious over those of the reference application.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8-9, 11-12, 15-16 and 18-19 of copending Application No. 17/662,759 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter recited comprises substantial overlap such that they can be considered obvious over each other.
For example, claim 8 of the reference application recites accessing a data set comprising one or more user interactions with the client device that are recorded on the client device, qualifying the signals as one or more events or data points of value by passing the data set through one or more filter logic pieces, the filter logic pieces having been developed outside of the client application and loaded into the client application without reloading the client application, and based on the qualifying, passing the qualified one or more signals to an analytics system. Claim 1 of the instant application recites collecting one or more data points of user interaction for a client application while it is operating and storing them in a memory allocation (i.e. one or more data recorded on the client device), passing the data through a function runtime for evaluation, the function runtime including one or more filter functions, and responsive to passing an evaluation of the filter function, passing the data point as an event to a backend server for analytics. Dependent claim 2 further recites that the function runtime includes a bridge for facilitating interaction between the independent filter function and a platform of the client application. The subject matter recited by each is therefore overlapping. The function runtime and function executor are recited at a high level, such that they can be said merely to provide an environment for executing the filter functions, and are therefore not features rendering the instant claims non-obvious over the reference application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Comparative tables reciting the claims at issue are provided below. With respect to the reference applications, the other rejected claims are those containing similar subject matter, but reciting other statutory categories of invention, and are therefore omitted for brevity.

Current Application
17/662,751
9. A computer-implemented method for application instrumentation comprising:
8. A method comprising:
collecting, using a collection module of a client-side kernel loaded in a client device, one or more data points of user interaction for a client application when the client application operates in the client device;
 receiving a plurality of sample signals from a plurality of instances of a client application deployed on a plurality of client devices;
storing, in a memory allocation in the client device, the collected one or more data points;

stripping, using a sampler inside client-side kernel, personal information from the one or more data points in the memory allocation to obtain one or more sampled data points;

7. The computer-implemented method of Claim 6 wherein the personal information is stripped in the sampler using a differential privacy process.
9. The method of claim 8, wherein personally-identifiable information is stripped from the plurality of sample signals using a differentially private algorithm.
sending the one or more sampled data points to a sample buffer in a server-side developer console, the sample buffer is accessible by a client-side developer console;
sending the plurality of sample signals to a sample buffer in a server-side developer console for use in developing one or more filter functions configured to qualify one or more of the plurality of sample signals as events;
developing, using the one or more sampled data points, one or more filter functions in a code editor in the client-side developer console;
14. The method of claim 8, wherein the one or more functions are created in a separate coding environment
debugging, in a debugger in the client-side developer console, the developed one or more filter functions;

saving the debugged one or more filter functions in the server-side developer console for one or more performance and security tests;

upon passing the one or more performance and security tests, storing the debugged one or more filter functions in a code cache in the server-side developer console as one or more tested filter functions available for fetching; and
based on a passing of one or more tests by one or more filter functions, storing the one or more filter functions in a code cache; and

10. The method of claim 8, wherein the one or more tests are configured to ensure that the one or more filter functions meet one or more predefined performance and/or security benchmarks.
fetching the one or more tested filter functions from the code cache into a function runtime within the client-side kernel to evaluate the collected one or more data points.
making the one or more filter functions available to the plurality of instances of the client application for fetching from the code cache by the plurality of instances of the client application.


Current Application
17/662,759
1. A computer-implemented method for application instrumentation comprising:
8. A method comprising:
collecting, from a collection module, one or more data points of user interaction for a client application when the client application operates in a client device; storing, in a memory allocation in the client device, the collected one or more data points;
accessing a data set recorded on a client device, the data set representing one or more user interactions with the client device;
passing the one or more data points in the memory allocation through a function runtime for evaluation, the function runtime comprises a bridge, a function executor and a filter function runtime, the function executor loads one or more filter functions and passes each data point in the memory allocation through the one or more filter functions, the one or more filter functions are implemented in an environment provided by the filter function runtime; and
qualifying one or more signals included in the data set as one or more events or valuable data points, the qualifying including passing the data set through one or more pieces of filter logic,
2. The computer-implemented method of Claim 1 wherein the function runtime further comprises a bridge which facilitates interaction between the one or more filter functions and a platform of the client application, the one or more filter functions are independent from the platform of the client application.
the one or more pieces of filter logic having been developed outside of the client application and loaded into the client application without rebuilding the client application; and
responsive to a data point passing the evaluation, passing the data point as an event to a backend server for analytics.
based on the qualifying, passing the one or more signals to an analytics system without passing on other signals included in the data set to the analytics system.


5. The computer-implemented method of Claim 4 wherein one or more filter functions are fetched and deployed via over-the-air deployment.
9. The method of claim 8, wherein the one or more pieces of the filter logic are deployed to the client application over-the-air.


2. The computer-implemented method of Claim 1 wherein the function runtime further comprises a bridge which facilitates interaction between the one or more filter functions and a platform of the client application, the one or more filter functions are independent from the platform of the client application.

3. The computer-implemented method of Claim 2 wherein the bridge is a JavaScript bridge, the filter function runtime is a JavaScript runtime.
11. The method of claim 8, wherein the one or more pieces of the filter logic are written in a single language and the client application includes infrastructure that ensures the one or more pieces of the filter logic are executable independently of a platform of the client device.


4. The computer-implemented method of Claim 1 wherein the one or more filter functions are fetched, via an orchestrator module coupled to the function runtime, from filter functions stored in a code cache in a server, and deployed to the function executor upon the client application starts operation.
12. The method of claim 8, the operations further comprising fetching the one or more pieces of the filter logic upon loading of the client application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Rioux et al., U.S. 2022/0075875 A1 (hereinafter “Rioux”) in view of Churchill, Richard, U.S. 2017/0019489 A1 (hereinafter “Churchill”) and Olson et al., U.S. 9,893,972 B1 (hereinafter “Olson”).

Regarding claim 1, Rioux teaches: A computer-implemented method for application instrumentation (Rioux, e.g., ¶2, “Aspect-oriented programming (AOP) can be used to add functionality to existing programs … With AOP, aspects are created to encapsulate cross-cutting concerns to add functionality to a program without modifying the underlying business logic of the program …” See also, e.g., ¶13, “To support adding functionality to existing applications at a layer of abstraction above language-specific implementations of AOP, a universal language for implementing AOP (‘AOP language’) has been developed to facilitate runtime monitoring and analysis of an application …” Examiner’s note: in addition to the other citations to Rioux below, the combination of the AOP units, the agent and the functionality therein, etc., are consistent with the Specification’s description of instrumentation, which provides that the “combination of signals, buffer, and filter functions, backed by the infrastructure to deploy these filter functions client-side applications in one or more platforms, without rebuilding or redeploying applications, contributes to this analytics instrumentation solution” (see Spec. at ¶31)) comprising: 
collecting, from a collection module, one or more data points … for a client application when the client application operates in a client device (Rioux, e.g., ¶15, “agent detects events … As the agent detects events occurring during execution of the application …” Examiner’s note: the agent is consistent with the claimed collection module, in particular the event monitoring interface which creates event hooks as set forth in more detail below. The Specification describes that “the collection module 156 hooks into or interfaces with the UI element lifecycles storage/network abstraction layers and also captures user interactions to be passed onto the buffer as signals” (Spec. at ¶34). Rioux further describes the function of the agent: “aspect code manager 104 and event monitoring interface 116 execute on the agent 101. The event monitoring interface 116 creates ‘hooks,’ or associations between events corresponding to target functions … and an event evaluation function(s) which is to execute upon detection of an event …” Examiner’s further note: while Churchill is cited below to more fully set forth the collection of user interaction data collection, the Specification does set forth that “a signal is any user interaction, storage or network call or user interface (UI) element lifecycle data point on one or more client applications, which provide data and/or metadata about the interaction” (see Spec. at ¶29). Rioux discloses monitoring one or more API call events, wherein they are described as including at least system calls and memory allocation and deallocation events (see Rioux at ¶16));
storing, … the collected one or more data points (Rioux, e.g., ¶24, “aspect code execution manager 104 may also construct an object which includes the contextual information of the event indicated in the context … object … can then be accessed during execution of the aspect binary code unit 109 …” Examiner’s note: creating an object comprising event data, and maintaining that object long enough for access by another code unit, describes the storing of said event data, at least temporarily, in some form of memory. Further and more specific details of a memory allocation are provided below by citation to Olson);
passing the one or more data points in the memory allocation through a function runtime for evaluation (Note: the following limitations describe the function runtime and the passing of the data points through the function runtime, and as such, the combined teachings cited below for the claimed elements of the function runtime disclose this introductory clause),
the function runtime comprises a bridge (Rioux, e.g., ¶16, “FIG. 1 depicts a runtime engine 105 provided for execution of an application 107 … may be a [JVM] … a JavaScript engine … runtime engine 105 provides a runtime engine [API] …” Examiner’s note: the Specification describes that “bridge 161 ensures that an appropriate filter runtime (e.g., JavaScript runtime) is available for the function executor to run regardless of underlying platforms … bridge 161 is a JavaScript bridge that offers interaction between client applications and signal filtering within JavaScript …” (Spec. at ¶36). See also, e.g., claims 2-3, disclosing that the bridge may facilitate interaction between filter functions and a client platform and are independent from the platform of the client application, and may be a JavaScript bridge. Here, the JavaScript API is consistent with the bridge, wherein it facilitates interaction between the application 107 and signal filtering within JavaScript (i.e., it provides event information capturable by the installed monitoring hooks)), 
a function executor and … the function executor loads one or more filter functions and passes each data point [[[in the memory allocation]]] through the one or more filter functions (Rioux, e.g., ¶20, “agent 101 is loaded into the same process as the process created for execution of the application 107 which has been loaded into the runtime engine 105 … event monitoring interface 116 of the agent 101 then creates monitoring hooks 113A, 113B, 113C … which correspond to target functions of the API … which may be invoked during execution of the application … associate events corresponding to target functions … with a function which handles the respective event …” See also, e.g., ¶21, “aspect code execution manager 104 ‘registers’ the compiled aspect code units 114 … [which] are also laded into the runtime engine …” See also, e.g., ¶23, “event monitoring interface 106 detects an invocation of a function … as an event which triggers the hook … obtains a context 115 …” and ¶24, “aspect code execution manager 104 determines whether the set operation which triggered the hook 113A is an event which is ‘of interest’ and thus should trigger execution of a corresponding one(s) of the aspect binary code units 111 …” Examiner’s note: the Specification describes that the “function executor 162 loads one or more customer filter functions to memory and starts passing each signal in the buffer through one or more filter functions …” (Spec. at ¶36). Here, the agent 101 is the function executor, which, via the aspect code execution manager, loads one or more aspect binary code units 111, after determining whether the event is “of interest” via one or more trigger criteria. Examiner further notes that the storage of the collected data points in a memory allocation of the client device is more particularly taught by Olson, cited below),
a filter function runtime, … the one or more filter functions are implemented in an environment provided by the filter function runtime (Rioux, e.g., ¶16, disclosing JVM and/or a JavaScript engine as runtime engine 105, within which the application, event monitoring interface, and aspect code execution manager execute (and wherein the aspect code units are evaluated for execution based on one or more triggers (filter functions). Examiner’s note: the Specification describes that the “filter function runtime is a JavaScript runtime to provide an environment to execute the JavaScript code …” (Spec. at ¶36), which is further set forth in claim 3. A JVM is a type of JavaScript runtime engine, which provides an environment in which to execute JavaScript code (as well as the aspect code)); and
responsive to a data point passing the evaluation, [performing analytics] (Rioux, e.g., ¶24, “aspect code execution manager 104 can evaluate the set event against the aspect triggers 108 based on evaluation of the context 115 against the trigger criterion indicated in the aspect triggers 108 … aspect code execution manager 104 determines that the set event satisfies the aspect trigger 108B … subsequently determines a corresponding one of the aspect binary code units 111 … which it is to execute …” See also, e.g., ¶25, “aspect code execution manager 104 performs an action for monitoring and/or analysis of the application 107 …”).
Rioux does not more particularly teach that the collected data from an application comprises one or more data points of user interaction, and passing the data point as an event to a backend server for analytics. However, Churchill does teach: [collecting, from a collection module], one or more data points of user interaction [for a client application …] (Churchill, e.g., ¶15, “… a method for recording a session of user interaction with a website for subsequent replay …” See also, e.g., ¶16, “a data structure in the form of a queue is built …”) …
[responsive to a data point passing the evaluation,] passing the data point as an event to a backend server for analytics (Churchill, e.g., FIG. 1, data collection system 102; see also, e.g., ¶49, “… data is collected by the JavaScript module which records the user’s interaction with the website and the data is transferred to the data collection system 102 …” Examiner’s note: centralized data collection system 102 is a server remote from the user device, and further remote from the source of the target website server or the CDN server, and is therefore consistent with a “backend server”, wherein a backend server is described in the Specification as one remote from the client / user system on which the monitored application is executing (see, e.g., Spec. at FIG. 1 and ¶¶36, 41, 44, 56. See also, e.g., ¶58 of Churchill, “data collection system 102 sends configuration data which dictates how the recording code should be executed … comprise information related to … exclusions (… areas of a website that are not to be recorded …), DOM monitoring settings, custom JavaScript to execute … and/or other monitoring policy parameters …” Examiner’s note: each of these configuration settings is broadly consistent with an “evaluation” against which collected data may pass prior to being recorded and passed to the data collection system) for the purpose of collecting data useful in recording and replaying a user session of interaction with a website based on one or more configuration parameters identifying user interaction data of interest to the evaluation, which increases the efficiency and accuracy of data collection (Churchill, e.g., ¶¶15-24, 37-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rioux to provide that the collected data from an application comprises one or more data points of user interaction, and passing the data point as an event to a backend server for analytics because the disclosure of Churchill shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user application interaction monitoring to provide that the collected data from an application comprises one or more data points of user interaction, and passing the data point as an event to a backend server for analytics for the purpose of collecting data useful in recording and replaying a user session of interaction with a website based on one or more configuration parameters identifying user interaction data of interest to the evaluation, which increases the efficiency and accuracy of data collection (Churchill, Id.).
Rioux in view of Churchill does not more particularly teach storing the one or more collected data points in a memory allocation of the client device. However, Olson does teach: storing, in a memory allocation in the client device, the collected one or more data points (Olson, e.g., 9:35-51, “At (2), after an I/O request is received … agents 136 begin I/O metric collection. The agents 136 store traces and spans in a buffer (e.g., a ring buffer) … static allocation may provide for a fixed size of the ring buffer, thereby allowing real-time collection of I/O metric information …” Examiner’s note: the Specification provides that “user interaction history is recorded on-device in a memory allocation, which may be a fixed-size buffer …” (Spec. at ¶29) and “… the buffer 157 may be a fixed-size memory allocation on the client device 141 designated to hold signals … as they become available from the collection module 156 …” (Spec. at ¶34). The ring buffer of Olson, to which I/O metric data is recorded after being collected by the agents 136, is consistent with this description. That the metrics may be elements of user interaction is set forth above by citation to Rioux and Churchill, incorporated herein) for the purpose of determining an amount of memory to allocate for a ring buffer in order to collect an amount of data for additional analysis (Olson, e.g., 9:13-10:21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rioux in view of Churchill to provide for storing the one or more collected data points in a memory allocation of the client device because the disclosure of Olson shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user application interaction monitoring to provide for storing the one or more collected data points in a memory allocation of the client device for the purpose of determining an amount of memory to allocate for a ring buffer in order to collect an amount of data for additional analysis (Olson, Id.).

Regarding claim 2, the rejection of claim 1 is incorporated, and Rioux further teaches: wherein the function runtime further comprises a bridge which facilitates interaction between the one or more filter functions and a platform of the client application (Rioux, e.g., ¶16, “runtime engine 105 … provides a runtime engine [API] which provides an interface between application 107 and the lower-level functionality performed by the runtime engine 105. The API 103 can be invoked during execution of the application 107 as the runtime engine performs operations to manage execution of the application 107 … application monitoring agent … is loaded into the runtime engine 105 … event monitoring interface ‘hooks,’ or associations between events corresponding to target functions of the API 103 and an event evaluation function(s) which is to execute upon detection of an event, by which events corresponding to target functions of the API 103 can be monitored …”), the one or more filter functions are independent from the platform of the client application (Rioux, e.g., ¶17, “aspect source code units 110 are a source code implementation comprising one or more source code units written in a high-level language for implementing AOP, or the ‘AOP language,’ independent of the language of the runtime engine 105 and the application 107 … aspect source code units 110 may … indicate one or more events which may be detected during execution of the application 107 corresponding to invocations of the API 103 that trigger execution of instructions corresponding to the aspects which have been defined with the AOP language, also referred to herein as ‘aspect triggers’ … aspect triggers … can also include at least a first criterion for triggering execution of the associated aspect code …” Examiner’s note: the aspect code comprising one or more aspect triggers comprises a filter function, and this aspect code is written in a high-level language and is independent from the platform of the client application).

Regarding claim 3, the rejection of claim 2 is incorporated, and Churchill further teaches: wherein the bridge is a JavaScript bridge (Churchill, e.g., ¶49, “During the user’s web session, data is collected by the JavaScript module which records the user’s interaction with the website …” See also, e.g., ¶¶63-65, “listeners (or other event based triggers) are attached to browser events to capture activity from user input devices 123 … ‘DOM-monitoring’ module is attached to the webpage … webpage is periodically checked for changes …” Examiner’s note: these functions are executed by the recording code, which is the program instructions comprising the JavaScript module. Accordingly, the actions of the JavaScript module to insert monitoring functions act as a bridge between the JavaScript module and the native platform code (the web browser code)), the filter function runtime is a JavaScript runtime (Churchill, e.g., FIG. 1, JavaScript module 106. See also, e.g., ¶48, “When the user views a webpage of the website 101 on the server 20, this causes program instructions to be delivered from the CDN 105 to the user’s computing device 10, installing the recording tool on the device. This may be in the form of a JavaScript module 106.” Examiner’s note: as discussed above, the filter function runtime is an environment in which event recording and filtering are accomplished, which is consistent with the functioning of the recording tool of Churchill) for the purpose of providing a configurable user interaction recording mechanism via portable JavaScript code (Churchill, e.g., ¶¶15-23, 45, 48-49).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rioux and Olson to provide for a JavaScript bridge and a JavaScript runtime because the disclosure of Churchill shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user application interaction monitoring to provide for a JavaScript bridge and a JavaScript runtime for the purpose of providing a configurable user interaction recording mechanism via portable JavaScript code (Churchill, Id.).

Regarding claim 8, the rejection of claim 1 is incorporated, and Olson further teaches: wherein the memory allocation is a fixed size buffer (Olson, e.g., 9:35-51, “At (2), after an I/O request is received … agents 136 begin I/O metric collection. The agents 136 store traces and spans in a buffer (e.g., a ring buffer) … static allocation may provide for a fixed size of the ring buffer, thereby allowing real-time collection of I/O metric information …” Examiner’s note: the Specification provides that “user interaction history is recorded on-device in a memory allocation, which may be a fixed-size buffer …” (Spec. at ¶29) and “… the buffer 157 may be a fixed-size memory allocation on the client device 141 designated to hold signals … as they become available from the collection module 156 …” (Spec. at ¶34). The ring buffer of Olson, to which I/O metric data is recorded after being collected by the agents 136, is consistent with this description. That the metrics may be elements of user interaction is set forth above by citation to Rioux and Churchill, incorporated herein) for the purpose of determining an amount of memory to allocate for a ring buffer in order to collect an amount of data for additional analysis (Olson, e.g., 9:13-10:21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rioux in view of Churchill to provide for storing the one or more collected data points in a memory allocation of the client device because the disclosure of Olson shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user application interaction monitoring to provide for storing the one or more collected data points in a memory allocation of the client device for the purpose of determining an amount of memory to allocate for a ring buffer in order to collect an amount of data for additional analysis (Olson, Id.).

Claims 4-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Rioux in view of Churchill and Olson, and in further view of Fluehr et al., U.S. 2018/0007153 A1 (hereinafter “Fluehr”).

Regarding claim 4, the rejection of claim 1 is incorporated, and Churchill further teaches: wherein the one or more filter functions are fetched …, from filter functions stored in a code cache on a server, and deployed to the function executor upon the client application starts operation (Churchill, e.g., ¶¶53-54, “… a user requests a webpage … In response to the user request, the target website server then transmits the requested webpage to the client’s device … Recording code delivered from CDN 105 is downloaded to the client device as part of the webpage …” Examiner’s note: a node of a CDN1 is a cache containing content for distribution to end users; a CDN node containing the filter function (the configurable JavaScript module) is therefore a code cache, consistent with the BRI of the claim as currently presented. In a different interpretation, a cache is a type of storage in computing. Therefore, a place where the code of filter functions are stored is a code cache) for the purpose of collecting data useful in recording and replaying a user session of interaction with a website based on one or more configuration parameters identifying user interaction data of interest to the evaluation, which increases the efficiency and accuracy of data collection (Churchill, e.g., ¶¶15-24, 37-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rioux to provide that the collected data from an application comprises one or more data points of user interaction, and passing the data point as an event to a backend server for analytics because the disclosure of Churchill shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user application interaction monitoring to provide that the collected data from an application comprises one or more data points of user interaction, and passing the data point as an event to a backend server for analytics for the purpose of collecting data useful in recording and replaying a user session of interaction with a website based on one or more configuration parameters identifying user interaction data of interest to the evaluation, which increases the efficiency and accuracy of data collection (Churchill, Id.).
Rioux in view of Churchill and Olson does not more particularly teach that the one or more filter functions are fetched via an orchestrator module coupled to the filter function runtime from filter functions stored in a code cache in a server. However, Fluehr does teach: [wherein one or more filter functions are fetched,] via an orchestrator module coupled to the function runtime, [from filter functions stored in a code cache on a server] (Fluehr, e.g., ¶¶26-27, “launch software 228 may be, for example, a JavaScript that the web browser 110 of client 100 executes on receipt. Upon execution, the launch software 228 uses tracking URL 230 to contact the tracking server 300, to request tracking software 334 … tracking server 300 responds to the request for tracking software by transmitting the tracking software …” See also, e.g., ¶24, “Tracking server 300 also includes a storage device 320 for storing … tracking software 334 …” Examiner’s note: the launch software comprises the orchestrator module, in that it particularly contacts the tracking server to obtain tracking software from a tracking software store on the server (i.e., a code cache). The tracking software is consistent with the JavaScript module of Churchill) for the purpose of providing a web tracking system whereby one or more requests for web contact may transparently provide tracking software to facilitate data collection (Fluehr, e.g., ¶21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rioux in view of Churchill and Olson to provide that the one or more filter functions are fetched via an orchestrator module coupled to the filter function runtime from filter functions stored in a code cache in a server because the disclosure of Fluehr shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user interaction monitoring to provide that the one or more filter functions are fetched via an orchestrator module coupled to the filter function runtime from filter functions stored in a code cache in a server for the purpose of providing a web tracking system whereby one or more requests for web contact may transparently provide tracking software to facilitate data collection (Fluehr, Id.).

Regarding claim 5, the rejection of claim 4 is incorporated, and Fleur further teaches: wherein one or more filter functions are fetched and deployed via over-the-air deployment (Fluehr, e.g., ¶20, “Communications between the computing system environment 20 and the remote computing system environment may be exchanged via a further processing device, such as a network router … Communications … may be performed via a network interface component … within such a networked environment, e.g., the Internet, World Wide Web, LAN, or other like type of wired or wireless network, it will be appreciated that program modules … may be stored in the memory storage device(s) of the remote computing system environment.” See also, e.g., ¶¶22-24, “Client 100 includes a web browser 110 for accessing, downloading … web pages over a network 400 from a web server … Tracking server 300 is communicatively coupled with client 100 and vendor server 200 …”) for the purpose of providing a web tracking system whereby one or more requests for web contact may transparently provide tracking software to facilitate data collection (Fluehr, e.g., ¶21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rioux in view of Churchill and Olson to provide that the one or more filter functions are fetched over-the-air because the disclosure of Fluehr shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user interaction monitoring to provide that the one or more filter functions are fetched over-the-air for the purpose of providing a web tracking system whereby one or more requests for web contact may transparently provide tracking software to facilitate data collection (Fluehr, Id.).

Claims 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Rioux and Churchill in view of Olson and Fluehr, and in further view of Rai et al., U.S. 10,474,563 B1 (hereinafter “Rai”), Kulkarni et al., U.S. 2018/0189164 A1 (hereinafter “Kulkarni”), and Larkin et al., U.S. 2021/0026751 A1 (hereinafter “Larkin”).

Regarding claim 6, the rejection of claim 4 is incorporated, but Rioux and Churchill in view of Olson and Fluehr do not more particularly teach that the filter functions are generated by a process comprising (1) passing the data points in the memory allocation through a sampler to strip personal information; (2) sending the sampled data points to a sample buffer in a server-side developer console that is accessible by a client-side developer console; (3) developing one or more filter functions in a code editor in the client-side developer console using the sample data points; (4) debugging, in a debugger in the client-side developer console, the developed filter functions; (5) saving the debugged one or more filter functions in the server-side console for one or more performance and security tests; and (6) upon passing the one or more performance and security tests, storing the debugged filter functions in the code cache. However, Rai does teach at least: wherein filter functions stored in a code cache are generated by a process comprising: sending the sample data points to a [location] (Rai, e.g., 11:58-61, 12:61-63, “While transactions are being processed by production environment 150, transaction capture system 200 may capture and store data associated with transactions performed … information collected by transaction capture system 200 may include both state information and transaction information …” Examiner’s note: the “sample” herein is each capture for a particular point in time (see more generally 11:29-12:67)); 
developing, using the sampled data points, one or more filter functions in a code editor in the client-side developer console (Rai, e.g., 13:1-26, “Development environment 250 may create, modify, update, and/or otherwise generate development code 252 for eventual execution on one or more production application servers …” See also, e.g., 13:27-36, “development environment 250 may detect input … corresponds to creation of test scripts for new use cases relating to development code 252 …” and, e.g., 13:51-61, “A new use case is a use case relating to functionality introduced by development code 252, or prior features of production environment 150 that have been modified by development code 252 … may therefore exercise and/or test functionality introduced by development code …” See also, e.g., 14:26-41, “Test system 300 may create a replay test script comprising replay transactions 323 based on transactions captured by transaction capture system 200 between times t1 and t2 …” and more generally 14:26-16:13, wherein development of the code is informed and influenced by the sample transaction data); 
debugging, in a debugger in the client-side developer console, the developed one or more filter functions (Rai, e.g., 13:14-26, “development environment 250 may detect input that corresponds to … debugging … relating to source code …”); 
saving the debugged one or more filter functions in the server-side developer console for one or more performance and security tests (Rai, e.g., 13:23-26, “Development environment 250 may store development code 252 resulting from such modifications on one or more storage devices associated with development environment 250.” See also, e.g., 14:11-15, “development environment 250 may deploy development code 252 within test environment 350 …” Examiner’s note: development environment herein corresponds to the client-side developer console and the test environment to the server-side developer console); 
upon passing the one or more performance and security tests, [deploying] the one or more filter functions (Rai, e.g., 14:11-15, “before being deployed within production environment 150 on one or more production application servers 160, development environment 250 may deploy development code 252 within test environment 350 for testing purposes …” See also, e.g., 15:4-7, “Test system 300 may test the … performance … of development code 252 …” and 16:64-17:15, “test scripts associated with new use cases may provide insights into zero-day security vulnerabilities … by evaluating development code 252 in the context of actual transactions observed in production, development code may be subjected to the same or similar attempts to exploit security vulnerabilities …”) for the purpose of generating information that can be used in the development and testing of source code to be deployed on a production system, such that the source code under development can be more effectively tested via the use of actual user behavior (Rai, e.g., 1:23-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rioux and Churchill in view of Olson and Fluehr to provide for sending sampled data points to a development environment for filter function development and debugging, saving the filter functions for one or more performance and security tests, and deploying the filter functions after passing the tests because the disclosure of Rai shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user interaction monitoring to provide for sending sampled data points to a development environment for filter function development and debugging, saving the filter functions for one or more performance and security tests, and deploying the filter functions after passing the tests for the purpose of generating information that can be used in the development and testing of source code to be deployed on a production system, such that the source code under development can be more effectively tested via the use of actual user behavior (Rai, Id.).
Further, Kulkarni does teach: passing the one or more data points in the memory allocation through a sampler to strip personal information for sampled data points (Kulkarni, e.g., ¶¶2, 8 and 15, “‘Telemetry data’ refers to collecting information describing the operation of a remote system, and transmitting it to a central point for analysis and/or long-term storage … Differential privacy (DP) is a mechanism for enforcing privacy guarantees against the collection of private data … In this work, we adopt the local model of differential privacy, where each user randomizes private data using a randomized algorithm (mechanism) [A] before sending it to a data collector”) for the purpose of providing mechanisms with formal privacy guarantees in the face of continuous collection of counter data, enhancing local differential privacy for repeated data collection, ensuring that every user blends with a large set of other users (Kulkarni, e.g., ¶¶2, 8-10 and 23-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rioux and Churchill in view of Olson, Fluehr and Rai to provide for passing the data points through a sampler to strip personal information because the disclosure of Kulkarni shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user interaction monitoring to provide for passing the data points through a sampler to strip personal information for the purpose of providing mechanisms with formal privacy guarantees in the face of continuous collection of counter data, enhancing local differential privacy for repeated data collection, ensuring that every user blends with a large set of other users (Kulkarni, Id.).
Further, Larkin does teach: [sending the sampled data points] to a sample buffer in a server-side development console, the sample buffer is accessible by a client-side developer console (Larkin, e.g., ¶¶159, “API service 736 can implement a set of core APIs used by consumers of [the telemetry interception and analysis platform (TIAP) 700 …” See also, e.g., ¶¶163-164, “API service 736 allows for a customer-supplied REST endpoint URL to be registered, along with a filter describing which events the customer’s application has interest in. When events of these types are generated, the API server will make a REST PUT request to the customer’s endpoint with the event data matching the filter supplied … Event Service 734 collects event telemetry for components 710 … Upon receiving an event (or multiple events), event service 734 converts the event body into a record that is placed into the Events DB on the ClickHouse 742 …” See also, e.g., ¶¶178, 197, 203 and 208, describing various ways that a developer, from a location remote from TIAP, may access the telemetry data. Examiner’s note: the Specification provides that “sample buffer 122 holds sampled events received from various clients … to feed the debugger in the client-side console” (see Spec. at ¶32). Accordingly, the Events DB on the ClickHouse is consistent with the broadest reasonable interpretation of the sample buffer as claimed) for the purpose of providing to software development teams means for instrumenting one or more applications, intercepting and collecting telemetry data, and providing insights to developers regarding the behavior of applications under development (Larkin, e.g., ¶¶5, 8, 22, 26, 31, 33-35, 159-166).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rioux and Churchill in view of Olson, Fluehr, Rai and Kulkarni to provide for sending the sampled data points to a sample buffer in a server-side development console accessible by a client-side developer console because the disclosure of Larkin shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user interaction monitoring to provide for sending the sampled data points to a sample buffer in a server-side development console accessible by a client-side developer console for the purpose of providing to software development teams means for instrumenting one or more applications, intercepting and collecting telemetry data, and providing insights to developers regarding the behavior of applications under development (Larkin, Id.).

Regarding claim 7, the rejection of claim 6 is incorporated, and Kulkarni further teaches: wherein the personal information is stripped in the sampler using a differential privacy process (Kulkarni, e.g., ¶¶2, 8 and 15, “‘Telemetry data’ refers to collecting information describing the operation of a remote system, and transmitting it to a central point for analysis and/or long-term storage … Differential privacy (DP) is a mechanism for enforcing privacy guarantees against the collection of private data … In this work, we adopt the local model of differential privacy, where each user randomizes private data using a randomized algorithm (mechanism) [A] before sending it to a data collector”) for the purpose of providing mechanisms with formal privacy guarantees in the face of continuous collection of counter data, enhancing local differential privacy for repeated data collection, ensuring that every user blends with a large set of other users (Kulkarni, e.g., ¶¶2, 8-10 and 23-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rioux and Churchill in view of Olson, Fluehr and Rai to provide that personal information is stripped using a differential privacy process because the disclosure of Kulkarni shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user interaction monitoring to provide that personal information is stripped using a differential privacy process for the purpose of providing mechanisms with formal privacy guarantees in the face of continuous collection of counter data, enhancing local differential privacy for repeated data collection, ensuring that every user blends with a large set of other users (Kulkarni, Id.).

Claims 9-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Rai and Rioux in view of Churchill, Olson and Kulkarni, and in further view of Larkin and Fluehr.

Regarding claim 9, Rai teaches: sending the one or more sampled data points to a [location] (Rai, e.g., 11:58-61, 12:61-63, “While transactions are being processed by production environment 150, transaction capture system 200 may capture and store data associated with transactions performed … information collected by transaction capture system 200 may include both state information and transaction information …” Examiner’s note: the “sample” herein is each capture for a particular point in time (see more generally 11:29-12:67));
	developing, using the one or more sampled data points, one or more filter functions in a code editor in the client-side developer console (Rai, e.g., 13:1-26, “Development environment 250 may create, modify, update, and/or otherwise generate development code 252 for eventual execution on one or more production application servers …” See also, e.g., 13:27-36, “development environment 250 may detect input … corresponds to creation of test scripts for new use cases relating to development code 252 …” and, e.g., 13:51-61, “A new use case is a use case relating to functionality introduced by development code 252, or prior features of production environment 150 that have been modified by development code 252 … may therefore exercise and/or test functionality introduced by development code …” See also, e.g., 14:26-41, “Test system 300 may create a replay test script comprising replay transactions 323 based on transactions captured by transaction capture system 200 between times t1 and t2 …” and more generally 14:26-16:13, wherein development of the code is informed and influenced by the sample transaction data. Examiner’s note: that the particular production source code comprises a filter function will be more fully disclosed by citation to at least Rioux below);
	debugging, in a debugger in the client-side developer console, the developed one or more filter functions (Rai, e.g., 13:14-26, “development environment 250 may detect input that corresponds to … debugging … relating to source code …”);
	saving the debugged one or more filter functions in the server-side developer console for one or more performance and security tests (Rai, e.g., 13:23-26, “Development environment 250 may store development code 252 resulting from such modifications on one or more storage devices associated with development environment 250.” See also, e.g., 14:11-15, “development environment 250 may deploy development code 252 within test environment 350 …” Examiner’s note: development environment herein corresponds to the client-side developer console and the test environment to the server-side developer console);
	upon passing the one or more performance and security tests, [deploying the one or more functions] (Rai, e.g., 14:11-15, “before being deployed within production environment 150 on one or more production application servers 160, development environment 250 may deploy development code 252 within test environment 350 for testing purposes …” See also, e.g., 15:4-7, “Test system 300 may test the … performance … of development code 252 …” and 16:64-17:15, “test scripts associated with new use cases may provide insights into zero-day security vulnerabilities … by evaluating development code 252 in the context of actual transactions observed in production, development code may be subjected to the same or similar attempts to exploit security vulnerabilities …”)
	Rai does not more particularly teach that the sample data is acquired via a process comprising: (1) collecting, using a collection module of a client-side kernel loaded in a client device, one or more data points of user interaction for a client application when the client application operates in the client device; (2) storing, in a memory allocation in the client device, the collected one or more data points; (3) stripping, using a sampler inside the client-side kernel, personal information from the one or more data points in the memory allocation; (4) sending the one or more sampled data points to a sample buffer in a server-side developer console and accessible to a client-side developer console; (5) storing the debugged and passing one or more filter functions in a code cache in the server-side developer console; and (6) fetching the one or more tested filter functions from the code cache into a function runtime within the client-side kernel to evaluate the collected one or more data points.
	However, Rioux teaches at least: collecting, using a collection module of a client-side kernel loaded in a client device, one or more data points … for a client application when the client application operates in the user device (Rioux, e.g., ¶15, “agent detects events … As the agent detects events occurring during execution of the application …” Examiner’s note: the agent is consistent with the claimed collection module, in particular the event monitoring interface which creates event hooks as set forth in more detail below. The Specification describes that “the collection module 156 hooks into or interfaces with the UI element lifecycles storage/network abstraction layers and also captures user interactions to be passed onto the buffer as signals” (Spec. at ¶34). Rioux further describes the function of the agent: “aspect code manager 104 and event monitoring interface 116 execute on the agent 101. The event monitoring interface 116 creates ‘hooks,’ or associations between events corresponding to target functions … and an event evaluation function(s) which is to execute upon detection of an event …” Examiner’s further note: while Churchill is cited below to more fully set forth the collection of user interaction data collection, the Specification does set forth that “a signal is any user interaction, storage or network call or user interface (UI) element lifecycle data point on one or more client applications, which provide data and/or metadata about the interaction” (see Spec. at ¶29). Rioux discloses monitoring one or more API call events, wherein they are described as including at least system calls and memory allocation and deallocation events (see Rioux at ¶16). With respect to the client-side kernel, the Specification provides “a client-side kernel 155 running on a client device 141 and providing an environment within a running library 145 to collect signals from user interactions 142 when a client application 140 is running on the client device 141 … a client-side kernel is an engine that runs on client devices and provides an environment to collect signals and run filter functions (e.g., filter functions written in JavaScript …” (Spec. ¶32). Therefore, the client-side kernel is any “engine” running on a client device and providing an environment to collect signals and run filter functions, and as claimed, comprises the collection module and the function runtime, and a reference and/or combination of references disclosing each of the components recited as included in the kernel reads on the broadest reasonable interpretation of client-side kernel consistent with the description in the Specification);
	storing … the collected one or more data points (Rioux, e.g., ¶24, “aspect code execution manager 104 may also construct an object which includes the contextual information of the event indicated in the context … object … can then be accessed during execution of the aspect binary code unit 109 …” Examiner’s note: creating an object comprising event data, and maintaining that object long enough for access by another code unit, describes the storing of said event data, at least temporarily, in some form of memory. Further and more specific details of a memory allocation are provided below by citation to Olson); …
fetching one or more tested filter functions … into a function runtime within the client-side kernel to evaluate the collected one or more data points (Rioux, e.g., ¶20, “agent 101 is loaded into the same process as the process created for execution of the application 107 which has been loaded into the runtime engine 105 … event monitoring interface 116 of the agent 101 then creates monitoring hooks 113A, 113B, 113C … which correspond to target functions of the API … which may be invoked during execution of the application … associate events corresponding to target functions … with a function which handles the respective event …” See also, e.g., ¶21, “aspect code execution manager 104 ‘registers’ the compiled aspect code units 114 … [which] are also laded into the runtime engine …” See also, e.g., ¶23, “event monitoring interface 106 detects an invocation of a function … as an event which triggers the hook … obtains a context 115 …” and ¶24, “aspect code execution manager 104 determines whether the set operation which triggered the hook 113A is an event which is ‘of interest’ and thus should trigger execution of a corresponding one(s) of the aspect binary code units 111 …” Examiner’s note: the Specification describes that the “function executor 162 loads one or more customer filter functions to memory and starts passing each signal in the buffer through one or more filter functions …” (Spec. at ¶36). Here, the agent 101 is the function executor, which, via the aspect code execution manager, loads one or more aspect binary code units 111, after determining whether the event is “of interest” via one or more trigger criteria) for the purpose of facilitating runtime monitoring and analysis independent of the language in which the application is written using aspect-oriented program code comprising event-based triggers indicating events that may occur during application execution, information regarding such events to be collected and analyzed (Rioux, e.g., ¶¶13-15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for developing application functions through the use of live sampled data as taught by Rai to provide for collecting and storing sample application data via a collector in a client-side kernel, and fetching one or more filter functions to evaluate the collected data points because the disclosure of Rioux shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for collecting sample data with which to evaluate for development purposes to provide for collecting and storing sample application data via a collector in a client-side kernel, and fetching one or more filter functions to evaluate the collected data points for the purpose of facilitating runtime monitoring and analysis independent of the language in which the application is written using aspect-oriented program code comprising event-based triggers indicating events that may occur during application execution, information regarding such events to be collected and analyzed (Rioux, Id.).
While at least Rioux discloses the collection of data points of interest relating to one or more client applications, it does not recite with particularity that the points of user interaction pertain to user interaction. However, Churchill teaches at least: [collecting … one or more data points] of user interaction for a client application [when the client application operates in the client device] (Churchill, e.g., ¶15, “… a method for recording a session of user interaction with a website for subsequent replay …” See also, e.g., ¶16, “a data structure in the form of a queue is built …”) for the purpose of collecting data useful in recording and replaying a user session of interaction with a website based on one or more configuration parameters identifying user interaction data of interest to the evaluation, which increases the efficiency and accuracy of data collection (Churchill, e.g., ¶¶15-24, 37-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for developing application functions through the use of live sampled data as taught by Rai in view of Rioux to provide that the points of user interaction pertain to user interaction because the disclosure of Churchill shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for collecting sample data with which to evaluate for development purposes to provide that the points of user interaction pertain to user interaction for the purpose of collecting data useful in recording and replaying a user session of interaction with a website based on one or more configuration parameters identifying user interaction data of interest to the evaluation, which increases the efficiency and accuracy of data collection (Churchill, Id.).
While at least Rioux teaches the storing, at least temporarily, of data objects containing one or more data points pertaining to the execution of a client application, it does not recite with particularity that the data is stored in a memory allocation in the client device. However, Olson teaches at least: [storing,] in a memory allocation in the client device, [the collected one or more data points] (Olson, e.g., 9:35-51, “At (2), after an I/O request is received … agents 136 begin I/O metric collection. The agents 136 store traces and spans in a buffer (e.g., a ring buffer) … static allocation may provide for a fixed size of the ring buffer, thereby allowing real-time collection of I/O metric information …” Examiner’s note: the Specification provides that “user interaction history is recorded on-device in a memory allocation, which may be a fixed-size buffer …” (Spec. at ¶29) and “… the buffer 157 may be a fixed-size memory allocation on the client device 141 designated to hold signals … as they become available from the collection module 156 …” (Spec. at ¶34). The ring buffer of Olson, to which I/O metric data is recorded after being collected by the agents 136, is consistent with this description. That the metrics may be elements of user interaction is set forth above by citation to Rioux and Churchill, incorporated herein) for the purpose of determining an amount of memory to allocate for a ring buffer in order to collect an amount of data for additional analysis (Olson, e.g., 9:13-10:21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for developing application functions through the use of live sampled data as taught by Rai in view of Rioux and Churchill to provide that the data is stored in a memory allocation in the client device because the disclosure of Olson shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for collecting sample data to provide that the data is stored in a memory allocation in the client device for the purpose of determining an amount of memory to allocate for a ring buffer in order to collect an amount of data for additional analysis (Olson, Id.).
While at least Rioux and Churchill recite the collection of one or more user event data points of interest, they do not cite with particularity that personal information may be stripped from the collected data. However, Kulkarni teaches at least: stripping, using a sampler … personal information from the one or more data points in the memory allocation to obtain one or more sampled data points (Kulkarni, e.g., ¶¶2, 8 and 15, “‘Telemetry data’ refers to collecting information describing the operation of a remote system, and transmitting it to a central point for analysis and/or long-term storage … Differential privacy (DP) is a mechanism for enforcing privacy guarantees against the collection of private data … In this work, we adopt the local model of differential privacy, where each user randomizes private data using a randomized algorithm (mechanism) [A] before sending it to a data collector”) for the purpose of providing mechanisms with formal privacy guarantees in the face of continuous collection of counter data, enhancing local differential privacy for repeated data collection, ensuring that every user blends with a large set of other users (Kulkarni, e.g., ¶¶2, 8-10 and 23-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for developing application functions through the use of live sampled data as taught by Rai and Rioux in view of Churchill and Olson to provide that personal information may be stripped from the collected data because the disclosure of Kulkarni shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for collecting sample data to provide that personal information may be stripped from the collected data for the purpose of providing mechanisms with formal privacy guarantees in the face of continuous collection of counter data, enhancing local differential privacy for repeated data collection, ensuring that every user blends with a large set of other users (Kulkarni, Id.).
While at least Rioux, Churchill and Kulkarni teach the collection of sample data to be passed onto another function for analysis, they do not cite with particularity that the location to which the data is passed comprises a sample buffer in a server-side developer console. However, Larkin teaches at least: [sending the one or more sampled data points] to a sample buffer in a server-side developer console, the sample buffer is accessible by a client-side developer console (Larkin, e.g., ¶¶159, “API service 736 can implement a set of core APIs used by consumers of [the telemetry interception and analysis platform (TIAP) 700 …” See also, e.g., ¶¶163-164, “API service 736 allows for a customer-supplied REST endpoint URL to be registered, along with a filter describing which events the customer’s application has interest in. When events of these types are generated, the API server will make a REST PUT request to the customer’s endpoint with the event data matching the filter supplied … Event Service 734 collects event telemetry for components 710 … Upon receiving an event (or multiple events), event service 734 converts the event body into a record that is placed into the Events DB on the ClickHouse 742 …” See also, e.g., ¶¶178, 197, 203 and 208, describing various ways that a developer, from a location remote from TIAP, may access the telemetry data. Examiner’s note: the Specification provides that “sample buffer 122 holds sampled events received from various clients … to feed the debugger in the client-side console” (see Spec. at ¶32). Accordingly, the Events DB on the ClickHouse is consistent with the broadest reasonable interpretation of the sample buffer as claimed) for the purpose of providing to software development teams means for instrumenting one or more applications, intercepting and collecting telemetry data, and providing insights to developers regarding the behavior of applications under development (Larkin, e.g., ¶¶5, 8, 22, 26, 31, 33-35, 159-166).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for developing application functions through the use of live sampled data as taught by Rai and Rioux in view of Churchill, Olson and Kulkarni to provide that the location to which the data is passed comprises a sample buffer in a server-side developer console because the disclosure of Larkin shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for collecting sample data to provide that the location to which the data is passed comprises a sample buffer in a server-side developer console for the purpose of providing to software development teams means for instrumenting one or more applications, intercepting and collecting telemetry data, and providing insights to developers regarding the behavior of applications under development (Larkin, Id.).
	While at least Rioux, Churchill, Kulkarni and Larkin teach the use of one or more functions for application execution data collection and analysis, they do not recite with particularity that the functions are fetched from a code cache into a runtime. However, Fleuhr teaches at least: fetching the one or more tested filter functions from the code cache [into a function runtime within the client-side kernel to evaluate the collected one or more data points] (Fluehr, e.g., ¶¶26-27, “launch software 228 may be, for example, a JavaScript that the web browser 110 of client 100 executes on receipt. Upon execution, the launch software 228 uses tracking URL 230 to contact the tracking server 300, to request tracking software 334 … tracking server 300 responds to the request for tracking software by transmitting the tracking software …” See also, e.g., ¶24, “Tracking server 300 also includes a storage device 320 for storing … tracking software 334 …” Examiner’s note: the launch software comprises the orchestrator module, in that it particularly contacts the tracking server to obtain tracking software from a tracking software store on the server (i.e., a code cache). The tracking software is consistent with the JavaScript module of Churchill) for the purpose of providing a web tracking system whereby one or more requests for web contact may transparently provide tracking software to facilitate data collection (Fluehr, e.g., ¶21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for developing application functions through the use of live sampled data as taught by Rai and Rioux in view of Churchill, Olson, Kulkarni and Larkin to provide that the functions are fetched from a code cache into a runtime because the disclosure of Fluehr shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for collecting sample data to provide that the functions are fetched from a code cache into a runtime for the purpose of providing a web tracking system whereby one or more requests for web contact may transparently provide tracking software to facilitate data collection (Fluehr, Id.).

Regarding claim 10, the rejection of claim 9 is incorporated, and Rioux further teaches: wherein the function runtime comprises a bridge (Rioux, e.g., ¶16, “FIG. 1 depicts a runtime engine 105 provided for execution of an application 107 … may be a [JVM] … a JavaScript engine … runtime engine 105 provides a runtime engine [API] …” Examiner’s note: the Specification describes that “bridge 161 ensures that an appropriate filter runtime (e.g., JavaScript runtime) is available for the function executor to run regardless of underlying platforms … bridge 161 is a JavaScript bridge that offers interaction between client applications and signal filtering within JavaScript …” (Spec. at ¶36). See also, e.g., claims 2-3, disclosing that the bridge may facilitate interaction between filter functions and a client platform and are independent from the platform of the client application, and may be a JavaScript bridge. Here, the JavaScript API is consistent with the bridge, wherein it facilitates interaction between the application 107 and signal filtering within JavaScript (i.e., it provides event information capturable by the installed monitoring hooks)), 
a function executor … the function executor loads the one or more tested filter functions and passes each data point in the memory allocation through the one or more tested filter functions (Rioux, e.g., ¶20, “agent 101 is loaded into the same process as the process created for execution of the application 107 which has been loaded into the runtime engine 105 … event monitoring interface 116 of the agent 101 then creates monitoring hooks 113A, 113B, 113C … which correspond to target functions of the API … which may be invoked during execution of the application … associate events corresponding to target functions … with a function which handles the respective event …” See also, e.g., ¶21, “aspect code execution manager 104 ‘registers’ the compiled aspect code units 114 … [which] are also laded into the runtime engine …” See also, e.g., ¶23, “event monitoring interface 106 detects an invocation of a function … as an event which triggers the hook … obtains a context 115 …” and ¶24, “aspect code execution manager 104 determines whether the set operation which triggered the hook 113A is an event which is ‘of interest’ and thus should trigger execution of a corresponding one(s) of the aspect binary code units 111 …” Examiner’s note: the Specification describes that the “function executor 162 loads one or more customer filter functions to memory and starts passing each signal in the buffer through one or more filter functions …” (Spec. at ¶36). Here, the agent 101 is the function executor, which, via the aspect code execution manager, loads one or more aspect binary code units 111, after determining whether the event is “of interest” via one or more trigger criteria. Examiner further notes that the storage of the collected data points in a memory allocation of the client device is more particularly taught by Olson, cited above with respect to claim 9, incorporated herein),
and a filter function runtime, … the one or more tested filter functions are implemented in an environment provided by the filter function runtime (Rioux, e.g., ¶16, disclosing JVM and/or a JavaScript engine as runtime engine 105, within which the application, event monitoring interface, and aspect code execution manager execute (and wherein the aspect code units are evaluated for execution based on one or more triggers (filter functions). Examiner’s note: the Specification describes that the “filter function runtime is a JavaScript runtime to provide an environment to execute the JavaScript code …” (Spec. at ¶36), which is further set forth in claim 3. A JVM is a type of JavaScript runtime engine, which provides an environment in which to execute JavaScript code (as well as the aspect code)) for the purpose of facilitating runtime monitoring and analysis independent of the language in which the application is written using aspect-oriented program code comprising event-based triggers indicating events that may occur during application execution, information regarding such events to be collected and analyzed (Rioux, e.g., ¶¶13-15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for developing application functions through the use of live sampled data as taught by Rai to provide for a function runtime comprising a bridge, a function executor for loading and executing the filter functions, and a filter function runtime for implementing an environment for executing the filter functions because the disclosure of Rioux shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for collecting sample data with which to evaluate for development purposes to provide for a function runtime comprising a bridge, a function executor for loading and executing the filter functions, and a filter function runtime for implementing an environment for executing the filter functions for the purpose of facilitating runtime monitoring and analysis independent of the language in which the application is written using aspect-oriented program code comprising event-based triggers indicating events that may occur during application execution, information regarding such events to be collected and analyzed (Rioux, Id.).

Regarding claim 11, the rejection of claim 10 is incorporated, and Rioux further teaches: responsive to a data point passing the evaluation, [performing analytics] (Rioux, e.g., ¶24, “aspect code execution manager 104 can evaluate the set event against the aspect triggers 108 based on evaluation of the context 115 against the trigger criterion indicated in the aspect triggers 108 … aspect code execution manager 104 determines that the set event satisfies the aspect trigger 108B … subsequently determines a corresponding one of the aspect binary code units 111 … which it is to execute …” See also, e.g., ¶25, “aspect code execution manager 104 performs an action for monitoring and/or analysis of the application 107 …”) for the purpose of facilitating runtime monitoring and analysis independent of the language in which the application is written using aspect-oriented program code comprising event-based triggers indicating events that may occur during application execution, information regarding such events to be collected and analyzed (Rioux, e.g., ¶¶13-15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for developing application functions through the use of live sampled data as taught by Rai to provide for evaluating data points using the filter functions because the disclosure of Rioux shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for collecting sample data with which to evaluate for development purposes to provide for evaluating data points using the filter functions for the purpose of facilitating runtime monitoring and analysis independent of the language in which the application is written using aspect-oriented program code comprising event-based triggers indicating events that may occur during application execution, information regarding such events to be collected and analyzed (Rioux, Id.).
While Rioux discloses a filter function that evaluates one or more application events against a plurality of trigger criteria in order to determine which events to collect data on for analysis, it does not more particularly disclose that the analysis is performed via passing the collected data to a backend server. However, Churchill does teach: passing the data point as an event to a backend server for analytics (Churchill, e.g., FIG. 1, data collection system 102; see also, e.g., ¶49, “… data is collected by the JavaScript module which records the user’s interaction with the website and the data is transferred to the data collection system 102 …” Examiner’s note: centralized data collection system 102 is a server remote from the user device, and further remote from the source of the target website server or the CDN server, and is therefore consistent with a “backend server”, wherein a backend server is described in the Specification as one remote from the client / user system on which the monitored application is executing (see, e.g., Spec. at FIG. 1 and ¶¶36, 41, 44, 56. See also, e.g., ¶58 of Churchill, “data collection system 102 sends configuration data which dictates how the recording code should be executed … comprise information related to … exclusions (… areas of a website that are not to be recorded …), DOM monitoring settings, custom JavaScript to execute … and/or other monitoring policy parameters …” Examiner’s note: each of these configuration settings is broadly consistent with an “evaluation” against which collected data may pass prior to being recorded and passed to the data collection system) for the purpose of collecting data useful in recording and replaying a user session of interaction with a website based on one or more configuration parameters identifying user interaction data of interest to the evaluation, which increases the efficiency and accuracy of data collection (Churchill, e.g., ¶¶15-24, 37-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for developing application functions through the use of live sampled data as taught by Rai and Rioux to provide that the analysis is performed via passing the collected data to a backend server because the disclosure of Churchill shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for collecting sample data with which to evaluate for development purposes to provide that the analysis is performed via passing the collected data to a backend server for the purpose of collecting data useful in recording and replaying a user session of interaction with a website based on one or more configuration parameters identifying user interaction data of interest to the evaluation, which increases the efficiency and accuracy of data collection (Churchill, Id.).

Regarding claim 12, the rejection of claim 10 is incorporated, and, with respect to the function runtime comprising a bridge, Rioux further teaches: wherein the function runtime further comprises a bridge which facilitates interaction between the one or more filter functions and a platform of the client application (Rioux, e.g., ¶16, “runtime engine 105 … provides a runtime engine [API] which provides an interface between application 107 and the lower-level functionality performed by the runtime engine 105. The API 103 can be invoked during execution of the application 107 as the runtime engine performs operations to manage execution of the application 107 … application monitoring agent … is loaded into the runtime engine 105 … event monitoring interface ‘hooks,’ or associations between events corresponding to target functions of the API 103 and an event evaluation function(s) which is to execute upon detection of an event, by which events corresponding to target functions of the API 103 can be monitored …”), the one or more filter functions are independent from the platform of the client application (Rioux, e.g., ¶17, “aspect source code units 110 are a source code implementation comprising one or more source code units written in a high-level language for implementing AOP, or the ‘AOP language,’ independent of the language of the runtime engine 105 and the application 107 … aspect source code units 110 may … indicate one or more events which may be detected during execution of the application 107 corresponding to invocations of the API 103 that trigger execution of instructions corresponding to the aspects which have been defined with the AOP language, also referred to herein as ‘aspect triggers’ … aspect triggers … can also include at least a first criterion for triggering execution of the associated aspect code …” Examiner’s note: the aspect code comprising one or more aspect triggers comprises a filter function, and this aspect code is written in a high-level language and is independent from the platform of the client application) for the purpose of facilitating runtime monitoring and analysis independent of the language in which the application is written using aspect-oriented program code comprising event-based triggers indicating events that may occur during application execution, information regarding such events to be collected and analyzed (Rioux, e.g., ¶¶13-15).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for developing application functions through the use of live sampled data as taught by Rai to provide that the bridge facilitates interaction between the filter functions and the client application platform, wherein the filter functions are independent from the client application platform, because the disclosure of Rioux shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for collecting sample data with which to evaluate for development purposes to provide that the bridge facilitates interaction between the filter functions and the client application platform, wherein the filter functions are independent from the client application platform for the purpose of facilitating runtime monitoring and analysis independent of the language in which the application is written using aspect-oriented program code comprising event-based triggers indicating events that may occur during application execution, information regarding such events to be collected and analyzed (Rioux, Id.).

Regarding claim 13, the rejection of claim 12 is incorporated, and with respect to the bridge, Churchill further teaches: Churchill further teaches: wherein the bridge is a JavaScript bridge (Churchill, e.g., ¶49, “During the user’s web session, data is collected by the JavaScript module which records the user’s interaction with the website …” See also, e.g., ¶¶63-65, “listeners (or other event based triggers) are attached to browser events to capture activity from user input devices 123 … ‘DOM-monitoring’ module is attached to the webpage … webpage is periodically checked for changes …” Examiner’s note: these functions are executed by the recording code, which is the program instructions comprising the JavaScript module. Accordingly, the actions of the JavaScript module to insert monitoring functions act as a bridge between the JavaScript module and the native platform code (the web browser code)), the filter function runtime is a JavaScript runtime (Churchill, e.g., FIG. 1, JavaScript module 106. See also, e.g., ¶48, “When the user views a webpage of the website 101 on the server 20, this causes program instructions to be delivered from the CDN 105 to the user’s computing device 10, installing the recording tool on the device. This may be in the form of a JavaScript module 106.” Examiner’s note: as discussed above, the filter function runtime is an environment in which event recording and filtering are accomplished, which is consistent with the functioning of the recording tool of Churchill) for the purpose of providing a configurable user interaction recording mechanism via portable JavaScript code (Churchill, e.g., ¶¶15-23, 45, 48-49).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rai and Rioux to provide for a JavaScript bridge and a JavaScript runtime because the disclosure of Churchill shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user application interaction monitoring to provide for a JavaScript bridge and a JavaScript runtime for the purpose of providing a configurable user interaction recording mechanism via portable JavaScript code (Churchill, Id.).

Regarding claim 14, the rejection of claim 10 is incorporated, and with respect to the fetching of the filter functions, Churchill further teaches: Churchill further teaches: wherein the one or more tested filter functions are fetched … from the code cache in a server, and deployed to the function executor upon the client application starts operation (Churchill, e.g., ¶¶53-54, “… a user requests a webpage … In response to the user request, the target website server then transmits the requested webpage to the client’s device … Recording code delivered from CDN 105 is downloaded to the client device as part of the webpage …” Examiner’s note: a node of a CDN2 is a cache containing content for distribution to end users; a CDN node containing the filter function (the configurable JavaScript module) is therefore a code cache, consistent with the BRI of the claim as currently presented. In a different interpretation, a cache is a type of storage in computing. Therefore, a place where the code of filter functions are stored is a code cache) for the purpose of collecting data useful in recording and replaying a user session of interaction with a website based on one or more configuration parameters identifying user interaction data of interest to the evaluation, which increases the efficiency and accuracy of data collection (Churchill, e.g., ¶¶15-24, 37-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rai and Rioux to provide that the collected data from an application comprises one or more data points of user interaction, and passing the data point as an event to a backend server for analytics because the disclosure of Churchill shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user application interaction monitoring to provide that the collected data from an application comprises one or more data points of user interaction, and passing the data point as an event to a backend server for analytics for the purpose of collecting data useful in recording and replaying a user session of interaction with a website based on one or more configuration parameters identifying user interaction data of interest to the evaluation, which increases the efficiency and accuracy of data collection (Churchill, Id.).
While at least Rioux and Churchill teach the storage of filter functions in a code cache of a server and fetching them for operation during application execution, they do not more particularly teach that they are fetched via an orchestrator module coupled to the function runtime. However, Fluehr does teach: [wherein the filter functions are fetched,] via an orchestrator module coupled to the function runtime, [from the code cache in a server] (Fluehr, e.g., ¶¶26-27, “launch software 228 may be, for example, a JavaScript that the web browser 110 of client 100 executes on receipt. Upon execution, the launch software 228 uses tracking URL 230 to contact the tracking server 300, to request tracking software 334 … tracking server 300 responds to the request for tracking software by transmitting the tracking software …” See also, e.g., ¶24, “Tracking server 300 also includes a storage device 320 for storing … tracking software 334 …” Examiner’s note: the launch software comprises the orchestrator module, in that it particularly contacts the tracking server to obtain tracking software from a tracking software store on the server (i.e., a code cache). The tracking software is consistent with the JavaScript module of Churchill) for the purpose of providing a web tracking system whereby one or more requests for web contact may transparently provide tracking software to facilitate data collection (Fluehr, e.g., ¶21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for developing application functions through the use of live sampled data as taught by Rai and Rioux in view of Churchill, Olson, Kulkarni and Larkin to provide that the filter functions are fetched via an orchestrator module coupled to the function runtime because the disclosure of Fluehr shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for collecting sample data to provide that the filter functions are fetched via an orchestrator module coupled to the function runtime for the purpose of providing a web tracking system whereby one or more requests for web contact may transparently provide tracking software to facilitate data collection (Fluehr, Id.).

Regarding claim 15, the rejection of claim 14 is incorporated, and with respect to the fetching of the filter functions, Fluehr further teaches: wherein one or more filter functions are fetched and deployed via over-the-air deployment (Fluehr, e.g., ¶20, “Communications between the computing system environment 20 and the remote computing system environment may be exchanged via a further processing device, such as a network router … Communications … may be performed via a network interface component … within such a networked environment, e.g., the Internet, World Wide Web, LAN, or other like type of wired or wireless network, it will be appreciated that program modules … may be stored in the memory storage device(s) of the remote computing system environment.” See also, e.g., ¶¶22-24, “Client 100 includes a web browser 110 for accessing, downloading … web pages over a network 400 from a web server … Tracking server 300 is communicatively coupled with client 100 and vendor server 200 …”) for the purpose of providing a web tracking system whereby one or more requests for web contact may transparently provide tracking software to facilitate data collection (Fluehr, e.g., ¶21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for developing application functions through the use of live sampled data as taught by Rai and Rioux in view of Churchill, Olson, Kulkarni and Larkin to provide that the filter functions are fetched over-the-air because the disclosure of Fluehr shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for collecting sample data to provide that the filter functions are fetched over-the-air for the purpose of providing a web tracking system whereby one or more requests for web contact may transparently provide tracking software to facilitate data collection (Fluehr, Id.).

Claims 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Rai and Rioux in view of Churchill, Olson and Kulkarni, and in further view of Larkin, Fluehr and Thangamani et al., U.S. 9,626,277 B2 (hereinafter “Thangamani”).

Regarding claim 16, the rejection of claim 9 is incorporated, but Rai and Rioux in view of Churchill, Olson and Kulkarni, and in further view of Larkin and Fluehr do not more particularly teach that the client-side kernel further comprises a tracking plan monitor coupled to the buffer and sampling incoming data points for validation against known data formats to ensure that user application code has not been modified. However, Thangamani does teach: wherein the client-side kernel further comprising a tracking plan monitor coupled to the buffer, the tracking plan monitor samples incoming data points for validation against known data formats to ensure that user application code has not been modified (Thangamani, e.g., 4:45-57, “telemetry reports 108 from a device 104 will at times convey indications of events that occur on the device …” See also, e.g., 5:36-47, “each bucket is a chronology of event instances, and counts of those event instances can be obtained for respective regular intervals of time.” See also, e.g., 5:55-6:11, “each event bucket is statistically analyzed to identify which budgets indicate anomalies, or more specifically, to identify any anomalies in each bucket … In one embodiment, anomalies are identified using a modified cumulative distribution function (CDF) with supervised machine learning … determines the probability that number X is found in the series of numbers S … X may be a count of event instances for a time period Z, such as a day, and the series S is the number of events, for example for previous days 0 to Z—1 …” See also, e.g., 6:27-54, “one or more heuristics are used to determine the probability of a particular anomaly being attributable or correlated to a particular software update … finding a deviation between an update deployment pattern and an anomaly pattern …” See also, e.g., 7:27-46, describing association of specific code changes with updates; and 11:27-38, describing the anomaly summary user interface outputting information including degrees of correlation of one or more anomalies with one or more updates. Examiner’s note: the Specification describes the validation of the signals against known data patterns. “If one or more anomalous events are observed over a fixed period of time or a fixed period of messages, the tracking plan monitor may send a message to the notification service 124, which in-turn may inform the end user of anomalous signals …” (see Spec. at ¶34). That is, the pattern is representative of one or more anomalous events occurring at one or more frequencies in one or more time intervals. Thangamani is observing similar pattern data, and making similar determinations) for the purpose of analyzing telemetry data from a heterogeneous and distributed group of devices to determine whether one or more or a series of collected telemetry events is representative of an anomaly and, if so, determining if the anomaly is indicative of one or more changes to one or more source code elements reflected in one or more source code updates (Thangamani, e.g., 1:6-2:3,. 10:43-11:38).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for developing application functions through the use of live sampled data as taught by Rai and Rioux in view of Churchill, Olson, Kulkarni, Larkin and Fluehr to provide that the client-side kernel further comprises a tracking plan monitor coupled to the buffer and sampling incoming data points for validation against known data formats to ensure that user application code has not been modified because the disclosure of Thangamani shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for collecting sample data to provide that the client-side kernel further comprises a tracking plan monitor coupled to the buffer and sampling incoming data points for validation against known data formats to ensure that user application code has not been modified for the purpose of analyzing telemetry data from a heterogeneous and distributed group of devices to determine whether one or more or a series of collected telemetry events is representative of an anomaly and, if so, determining if the anomaly is indicative of one or more changes to one or more source code elements reflected in one or more source code updates (Thangamani, Id.).

Regarding claim 17, the rejection of claim 16 is incorporated, and regarding the determination of one or more anomalous events by the tracking plan monitor, Thangamani further teaches: responsive to one or more anomalous events observed over a fixed period of time or over a fixed count of messages, the tracking plan monitor sends a message to a notification service module within the server-side develop console (Thangamani, e.g., 4:45-57, “telemetry reports 108 from a device 104 will at times convey indications of events that occur on the device …” See also, e.g., 5:36-47, “each bucket is a chronology of event instances, and counts of those event instances can be obtained for respective regular intervals of time.” See also, e.g., 5:55-6:11, “each event bucket is statistically analyzed to identify which budgets indicate anomalies, or more specifically, to identify any anomalies in each bucket … In one embodiment, anomalies are identified using a modified cumulative distribution function (CDF) with supervised machine learning … determines the probability that number X is found in the series of numbers S … X may be a count of event instances for a time period Z, such as a day, and the series S is the number of events, for example for previous days 0 to Z—1 …” See also, e.g., 6:27-54, “one or more heuristics are used to determine the probability of a particular anomaly being attributable or correlated to a particular software update … finding a deviation between an update deployment pattern and an anomaly pattern …” See also, e.g., 7:27-46, describing association of specific code changes with updates; and 11:27-38, describing the anomaly summary user interface outputting information including degrees of correlation of one or more anomalies with one or more updates. Examiner’s note: the Specification describes the validation of the signals against known data patterns. “If one or more anomalous events are observed over a fixed period of time or a fixed period of messages, the tracking plan monitor may send a message to the notification service 124, which in-turn may inform the end user of anomalous signals …” (see Spec. at ¶34). That is, the pattern is representative of one or more anomalous events occurring at one or more frequencies in one or more time intervals. Thangamani is observing similar pattern data, and making similar determinations. See also, e.g., FIG. 11 and 11:12-38, “client application 320 displays user interfaces 322 … display information … such as indicia of anomalies ordered by priority, problematic updates, etc. In one embodiment, the anomaly detection/correlation analysis can be provided as a network feedback service 324 that is available to any entities responsible for some of the updates being applied to the devices …” Examiner notes that a feedback service remote from the developer user interface can be interpreted as consistent with the server-side developer console to the extent it provides the same function as the claimed server-side developer console, said function useful for development of application updates) for the purpose of analyzing telemetry data from a heterogeneous and distributed group of devices to determine whether one or more or a series of collected telemetry events is representative of an anomaly and, if so, determining if the anomaly is indicative of one or more changes to one or more source code elements reflected in one or more source code updates (Thangamani, e.g., 1:6-2:3,. 10:43-11:38).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for developing application functions through the use of live sampled data as taught by Rai and Rioux in view of Churchill, Olson, Kulkarni, Larkin and Fluehr to provide that the client-side kernel further comprises a tracking plan monitor coupled to the buffer and sending a notification in the event of an anomaly because the disclosure of Thangamani shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for collecting sample data to provide that the client-side kernel further comprises a tracking plan monitor coupled to the buffer and sending a notification in the event of an anomaly for the purpose of analyzing telemetry data from a heterogeneous and distributed group of devices to determine whether one or more or a series of collected telemetry events is representative of an anomaly and, if so, determining if the anomaly is indicative of one or more changes to one or more source code elements reflected in one or more source code updates (Thangamani, Id.).

Claims 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Rioux and Rai in view of Churchill and Olson, and in further view of Fluehr.

Regarding claim 18, Rioux teaches: A system for analytics data processing comprising:
a client device …, the client device is loaded with a client-side kernel comprising: a collection module collecting one or more data points … for a client application when the client application operates in the client device (Rioux, e.g., ¶15, “agent detects events … As the agent detects events occurring during execution of the application …” Examiner’s note: the agent is consistent with the claimed collection module, in particular the event monitoring interface which creates event hooks as set forth in more detail below. The Specification describes that “the collection module 156 hooks into or interfaces with the UI element lifecycles storage/network abstraction layers and also captures user interactions to be passed onto the buffer as signals” (Spec. at ¶34). Rioux further describes the function of the agent: “aspect code manager 104 and event monitoring interface 116 execute on the agent 101. The event monitoring interface 116 creates ‘hooks,’ or associations between events corresponding to target functions … and an event evaluation function(s) which is to execute upon detection of an event …” Examiner’s further note: while Churchill is cited below to more fully set forth the collection of user interaction data collection, the Specification does set forth that “a signal is any user interaction, storage or network call or user interface (UI) element lifecycle data point on one or more client applications, which provide data and/or metadata about the interaction” (see Spec. at ¶29). Rioux discloses monitoring one or more API call events, wherein they are described as including at least system calls and memory allocation and deallocation events (see Rioux at ¶16));
… storing the collected one or more data points (Rioux, e.g., ¶24, “aspect code execution manager 104 may also construct an object which includes the contextual information of the event indicated in the context … object … can then be accessed during execution of the aspect binary code unit 109 …” Examiner’s note: creating an object comprising event data, and maintaining that object long enough for access by another code unit, describes the storing of said event data, at least temporarily, in some form of memory. Further and more specific details of a memory allocation are provided below by citation to Olson) …
fetch the one or more tested filter functions [into] a function runtime coupled to the function runtime and the memory allocation, the function runtime comprises a bridge (Rioux, e.g., ¶16, “FIG. 1 depicts a runtime engine 105 provided for execution of an application 107 … may be a [JVM] … a JavaScript engine … runtime engine 105 provides a runtime engine [API] …” Examiner’s note: the Specification describes that “bridge 161 ensures that an appropriate filter runtime (e.g., JavaScript runtime) is available for the function executor to run regardless of underlying platforms … bridge 161 is a JavaScript bridge that offers interaction between client applications and signal filtering within JavaScript …” (Spec. at ¶36). See also, e.g., claims 2-3, disclosing that the bridge may facilitate interaction between filter functions and a client platform and are independent from the platform of the client application, and may be a JavaScript bridge. Here, the JavaScript API is consistent with the bridge, wherein it facilitates interaction between the application 107 and signal filtering within JavaScript (i.e., it provides event information capturable by the installed monitoring hooks)),
a function executor and a filter function runtime, the function executor deploys one or more fetched filter functions in an environment provided by the filter function runtime (Rioux, e.g., ¶16, disclosing JVM and/or a JavaScript engine as runtime engine 105, within which the application, event monitoring interface, and aspect code execution manager execute (and wherein the aspect code units are evaluated for execution based on one or more triggers (filter functions). Examiner’s note: the Specification describes that the “filter function runtime is a JavaScript runtime to provide an environment to execute the JavaScript code …” (Spec. at ¶36), which is further set forth in claim 3. A JVM is a type of JavaScript runtime engine, which provides an environment in which to execute JavaScript code (as well as the aspect code)) and 
passes each data point [in the memory allocation] through the one or more deployed filter functions for evaluation (Rioux, e.g., ¶20, “agent 101 is loaded into the same process as the process created for execution of the application 107 which has been loaded into the runtime engine 105 … event monitoring interface 116 of the agent 101 then creates monitoring hooks 113A, 113B, 113C … which correspond to target functions of the API … which may be invoked during execution of the application … associate events corresponding to target functions … with a function which handles the respective event …” See also, e.g., ¶21, “aspect code execution manager 104 ‘registers’ the compiled aspect code units 114 … [which] are also laded into the runtime engine …” See also, e.g., ¶23, “event monitoring interface 106 detects an invocation of a function … as an event which triggers the hook … obtains a context 115 …” and ¶24, “aspect code execution manager 104 determines whether the set operation which triggered the hook 113A is an event which is ‘of interest’ and thus should trigger execution of a corresponding one(s) of the aspect binary code units 111 …” Examiner’s note: the Specification describes that the “function executor 162 loads one or more customer filter functions to memory and starts passing each signal in the buffer through one or more filter functions …” (Spec. at ¶36). Here, the agent 101 is the function executor, which, via the aspect code execution manager, loads one or more aspect binary code units 111, after determining whether the event is “of interest” via one or more trigger criteria),
responsive to a data point passing the evaluation, [performing analytics] (Rioux, e.g., ¶24, “aspect code execution manager 104 can evaluate the set event against the aspect triggers 108 based on evaluation of the context 115 against the trigger criterion indicated in the aspect triggers 108 … aspect code execution manager 104 determines that the set event satisfies the aspect trigger 108B … subsequently determines a corresponding one of the aspect binary code units 111 … which it is to execute …” See also, e.g., ¶25, “aspect code execution manager 104 performs an action for monitoring and/or analysis of the application 107 …”).
Rioux does not teach that the client device is coupled to a client-side developer console comprising a code editor and a debugger to develop and debug custom filter functions, a server-side developer console coupled to the client-side developer console to receive the debugged custom filter functions for performance and security tests, and deploying the custom filter functions upon passing the tests. However, Rai does teach: a client-side developer console comprising a code editor (Rai, e.g., 13:1-26, “Development environment 250 may create, modify, update, and/or otherwise generate development code 252 for eventual execution on one or more production application servers …” See also, e.g., 13:27-36, “development environment 250 may detect input … corresponds to creation of test scripts for new use cases relating to development code 252 …” and, e.g., 13:51-61, “A new use case is a use case relating to functionality introduced by development code 252, or prior features of production environment 150 that have been modified by development code 252 … may therefore exercise and/or test functionality introduced by development code …” See also, e.g., 14:26-41, “Test system 300 may create a replay test script comprising replay transactions 323 based on transactions captured by transaction capture system 200 between times t1 and t2 …” and more generally 14:26-16:13, wherein development of the code is informed and influenced by the sample transaction data. Examiner’s note: that the particular production source code comprises a filter function will be more fully disclosed by citation to at least Rioux below) and a debugger to develop and debug one or more custom filter functions (Rai, e.g., 13:14-26, “development environment 250 may detect input that corresponds to … debugging … relating to source code …”);
a server-side developer console couple to the client-side developer console to receive the debugged one or more custom filter functions for one or more performance and security tests (Rai, e.g., 13:23-26, “Development environment 250 may store development code 252 resulting from such modifications on one or more storage devices associated with development environment 250.” See also, e.g., 14:11-15, “development environment 250 may deploy development code 252 within test environment 350 …” Examiner’s note: development environment herein corresponds to the client-side developer console and the test environment to the server-side developer console),
upon testing, the debugged one or more custom filter functions are [deployed] (Rai, e.g., 14:11-15, “before being deployed within production environment 150 on one or more production application servers 160, development environment 250 may deploy development code 252 within test environment 350 for testing purposes …” See also, e.g., 15:4-7, “Test system 300 may test the … performance … of development code 252 …” and 16:64-17:15, “test scripts associated with new use cases may provide insights into zero-day security vulnerabilities … by evaluating development code 252 in the context of actual transactions observed in production, development code may be subjected to the same or similar attempts to exploit security vulnerabilities …”) for the purpose of generating information that can be used in the development and testing of source code to be deployed on a production system, such that the source code under development can be more effectively tested via the use of actual user behavior (Rai, e.g., 1:23-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rioux to provide that the client device is coupled to a client-side developer console comprising a code editor and a debugger to develop and debug custom filter functions, a server-side developer console coupled to the client-side developer console to receive the debugged custom filter functions for performance and security tests, and deploying the custom filter functions upon passing the tests because the disclosure of Rai shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user interaction monitoring to provide that the client device is coupled to a client-side developer console comprising a code editor and a debugger to develop and debug custom filter functions, a server-side developer console coupled to the client-side developer console to receive the debugged custom filter functions for performance and security tests, and deploying the custom filter functions upon passing the tests for the purpose of generating information that can be used in the development and testing of source code to be deployed on a production system, such that the source code under development can be more effectively tested via the use of actual user behavior (Rai, Id.).
Rioux in view of Rai does not more particularly teach that the collected data points are of user interaction, that the filter functions are fetched from the code cache for deployment upon the client application starting operation, and responsive to the data point passing the evaluation, passing the data point as an event to a backend server for analytics. However, Churchill does teach: [the collected one or more data points being] of user interaction [for a client application when the client application operates in the client device] (Churchill, e.g., ¶15, “… a method for recording a session of user interaction with a website for subsequent replay …” See also, e.g., ¶16, “a data structure in the form of a queue is built …”) 
[fetch the one or more tested filter functions] from the code cache for deployment upon the client application starts operation (Churchill, e.g., ¶¶53-54, “… a user requests a webpage … In response to the user request, the target website server then transmits the requested webpage to the client’s device … Recording code delivered from CDN 105 is downloaded to the client device as part of the webpage …” Examiner’s note: a node of a CDN3 is a cache containing content for distribution to end users; a CDN node containing the filter function (the configurable JavaScript module) is therefore a code cache, consistent with the BRI of the claim as currently presented. In a different interpretation, a cache is a type of storage in computing. Therefore, a place where the code of filter functions are stored is a code cache); …
[responsive to a data point passing the evaluation,] passing the data point as an event; and a backend server coupled to receive the event from the function runtime for analytics (Churchill, e.g., FIG. 1, data collection system 102; see also, e.g., ¶49, “… data is collected by the JavaScript module which records the user’s interaction with the website and the data is transferred to the data collection system 102 …” Examiner’s note: centralized data collection system 102 is a server remote from the user device, and further remote from the source of the target website server or the CDN server, and is therefore consistent with a “backend server”, wherein a backend server is described in the Specification as one remote from the client / user system on which the monitored application is executing (see, e.g., Spec. at FIG. 1 and ¶¶36, 41, 44, 56. See also, e.g., ¶58 of Churchill, “data collection system 102 sends configuration data which dictates how the recording code should be executed … comprise information related to … exclusions (… areas of a website that are not to be recorded …), DOM monitoring settings, custom JavaScript to execute … and/or other monitoring policy parameters …” Examiner’s note: each of these configuration settings is broadly consistent with an “evaluation” against which collected data may pass prior to being recorded and passed to the data collection system) for the purpose of collecting data useful in recording and replaying a user session of interaction with a website based on one or more configuration parameters identifying user interaction data of interest to the evaluation, which increases the efficiency and accuracy of data collection (Churchill, e.g., ¶¶15-24, 37-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for developing application functions through the use of live sampled data as taught by Rioux in view of Rai to provide that the collected data points are of user interaction, that the filter functions are fetched from the code cache for deployment upon the client application starting operation, and responsive to the data point passing the evaluation, passing the data point as an event to a backend server for analytics because the disclosure of Churchill shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for collecting sample data with which to evaluate for development purposes to provide that the collected data points are of user interaction, that the filter functions are fetched from the code cache for deployment upon the client application starting operation, and responsive to the data point passing the evaluation, passing the data point as an event to a backend server for analytics for the purpose of collecting data useful in recording and replaying a user session of interaction with a website based on one or more configuration parameters identifying user interaction data of interest to the evaluation, which increases the efficiency and accuracy of data collection (Churchill, Id.).
Rioux in view of Rai and Churchill does not more particularly teach that the collected data points are stored in a memory allocation in the client device. However, Olson does teach: a memory allocation in the client device [storing the collected one or more data points] (Olson, e.g., 9:35-51, “At (2), after an I/O request is received … agents 136 begin I/O metric collection. The agents 136 store traces and spans in a buffer (e.g., a ring buffer) … static allocation may provide for a fixed size of the ring buffer, thereby allowing real-time collection of I/O metric information …” Examiner’s note: the Specification provides that “user interaction history is recorded on-device in a memory allocation, which may be a fixed-size buffer …” (Spec. at ¶29) and “… the buffer 157 may be a fixed-size memory allocation on the client device 141 designated to hold signals … as they become available from the collection module 156 …” (Spec. at ¶34). The ring buffer of Olson, to which I/O metric data is recorded after being collected by the agents 136, is consistent with this description. That the metrics may be elements of user interaction is set forth above by citation to Rioux and Churchill, incorporated herein) for the purpose of determining an amount of memory to allocate for a ring buffer in order to collect an amount of data for additional analysis (Olson, e.g., 9:13-10:21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for developing application functions through the use of live sampled data as taught by Rioux in view of Rai and Churchill to provide that the collected data points are stored in a memory allocation in the client device because the disclosure of Olson shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for collecting sample data to provide that the collected data points are stored in a memory allocation in the client device for the purpose of determining an amount of memory to allocate for a ring buffer in order to collect an amount of data for additional analysis (Olson, Id.).
Rioux and Rai in view of Churchill and Olson do not more particularly teach that the filter functions are stored in a code cache in the server-side developer console for fetching, and an orchestrator module coupled to the server-side developer console to fetch the filter functions from the code cache. However, Fluehr does teach: [filter functions] saved in a code cache in the server-side developer console as one or more tested filter functions for fetching; an orchestrator module coupled to the server-side developer console to [fetch the one or more tested filter functions from the code cache]  (Fluehr, e.g., ¶¶26-27, “launch software 228 may be, for example, a JavaScript that the web browser 110 of client 100 executes on receipt. Upon execution, the launch software 228 uses tracking URL 230 to contact the tracking server 300, to request tracking software 334 … tracking server 300 responds to the request for tracking software by transmitting the tracking software …” See also, e.g., ¶24, “Tracking server 300 also includes a storage device 320 for storing … tracking software 334 …” Examiner’s note: the launch software comprises the orchestrator module, in that it particularly contacts the tracking server to obtain tracking software from a tracking software store on the server (i.e., a code cache). The tracking software is consistent with the JavaScript module of Churchill) for the purpose of providing a web tracking system whereby one or more requests for web contact may transparently provide tracking software to facilitate data collection (Fluehr, e.g., ¶21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for developing application functions through the use of live sampled data as taught by Rioux and Rai in view of Churchill and Olson to provide that the filter functions are stored in a code cache in the server-side developer console for fetching, and an orchestrator module coupled to the server-side developer console to fetch the filter functions from the code cache because the disclosure of Fluehr shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for collecting sample data to provide that the filter functions are stored in a code cache in the server-side developer console for fetching, and an orchestrator module coupled to the server-side developer console to fetch the filter functions from the code cache for the purpose of providing a web tracking system whereby one or more requests for web contact may transparently provide tracking software to facilitate data collection (Fluehr, Id.).

Regarding claim 19, the rejection of claim 18 is incorporated, and Rioux further teaches that [the custom filter functions] are independent from a platform of the client application (Rioux, e.g., ¶17, “aspect source code units 110 are a source code implementation comprising one or more source code units written in a high-level language for implementing AOP, or the ‘AOP language,’ independent of the language of the runtime engine 105 and the application 107 … aspect source code units 110 may … indicate one or more events which may be detected during execution of the application 107 corresponding to invocations of the API 103 that trigger execution of instructions corresponding to the aspects which have been defined with the AOP language, also referred to herein as ‘aspect triggers’ … aspect triggers … can also include at least a first criterion for triggering execution of the associated aspect code …” Examiner’s note: the aspect code comprising one or more aspect triggers comprises a filter function, and this aspect code is written in a high-level language and is independent from the platform of the client application).
	Regarding the bridge, the filter function runtime and the filter functions, Churchill further teaches: wherein the bridge is a JavaScript bridge (Churchill, e.g., ¶49, “During the user’s web session, data is collected by the JavaScript module which records the user’s interaction with the website …” See also, e.g., ¶¶63-65, “listeners (or other event based triggers) are attached to browser events to capture activity from user input devices 123 … ‘DOM-monitoring’ module is attached to the webpage … webpage is periodically checked for changes …” Examiner’s note: these functions are executed by the recording code, which is the program instructions comprising the JavaScript module. Accordingly, the actions of the JavaScript module to insert monitoring functions act as a bridge between the JavaScript module and the native platform code (the web browser code)), the filter function runtime is a JavaScript runtime (Churchill, e.g., FIG. 1, JavaScript module 106. See also, e.g., ¶48, “When the user views a webpage of the website 101 on the server 20, this causes program instructions to be delivered from the CDN 105 to the user’s computing device 10, installing the recording tool on the device. This may be in the form of a JavaScript module 106.” Examiner’s note: as discussed above, the filter function runtime is an environment in which event recording and filtering are accomplished, which is consistent with the functioning of the recording tool of Churchill), the one or more custom filter functions are developed using JavaScript (Churchill, e.g., ¶49, “During the user’s web session, data is collected by the JavaScript module which records the user’s interaction with the website …”) for the purpose of providing a configurable user interaction recording mechanism via portable JavaScript code (Churchill, e.g., ¶¶15-23, 45, 48-49).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rai and Rioux to provide for a JavaScript bridge and a JavaScript runtime to implement JavaScript filter functions because the disclosure of Churchill shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user application interaction monitoring to provide for a JavaScript bridge and a JavaScript runtime to implement JavaScript filter functions for the purpose of providing a configurable user interaction recording mechanism via portable JavaScript code (Churchill, Id.).

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Rioux and Rai in view of Churchill and Olson, and in further view of Fluehr and Kulkarni.

Regarding claim 20, the rejection of claim 18 is incorporated, and with respect to the sampler stripping personal information, Kulkarni more particularly teaches: wherein the client-side kernel further comprising a sampler to strip personal information from the one or more data points in the memory allocation to obtain one or more sampled data points (Kulkarni, e.g., ¶¶2, 8 and 15, “‘Telemetry data’ refers to collecting information describing the operation of a remote system, and transmitting it to a central point for analysis and/or long-term storage … Differential privacy (DP) is a mechanism for enforcing privacy guarantees against the collection of private data … In this work, we adopt the local model of differential privacy, where each user randomizes private data using a randomized algorithm (mechanism) [A] before sending it to a data collector”) for the purpose of providing mechanisms with formal privacy guarantees in the face of continuous collection of counter data, enhancing local differential privacy for repeated data collection, ensuring that every user blends with a large set of other users (Kulkarni, e.g., ¶¶2, 8-10 and 23-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for developing application functions through the use of live sampled data as taught by Rai and Rioux in view of Churchill and Olson to provide that personal information may be stripped from the collected data because the disclosure of Kulkarni shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for collecting sample data to provide that personal information may be stripped from the collected data for the purpose of providing mechanisms with formal privacy guarantees in the face of continuous collection of counter data, enhancing local differential privacy for repeated data collection, ensuring that every user blends with a large set of other users (Kulkarni, Id.).
	With respect to the sample data points, Rai further teaches: the one or more sampled data points are send to the client-side developer console and used for developing and debugging the one or more custom filter functions (Rai, e.g., 13:1-26, “Development environment 250 may create, modify, update, and/or otherwise generate development code 252 for eventual execution on one or more production application servers …” See also, e.g., 13:27-36, “development environment 250 may detect input … corresponds to creation of test scripts for new use cases relating to development code 252 …” and, e.g., 13:51-61, “A new use case is a use case relating to functionality introduced by development code 252, or prior features of production environment 150 that have been modified by development code 252 … may therefore exercise and/or test functionality introduced by development code …” See also, e.g., 14:26-41, “Test system 300 may create a replay test script comprising replay transactions 323 based on transactions captured by transaction capture system 200 between times t1 and t2 …” and more generally 14:26-16:13, wherein development of the code is informed and influenced by the sample transaction data) for the purpose of generating information that can be used in the development and testing of source code to be deployed on a production system, such that the source code under development can be more effectively tested via the use of actual user behavior (Rai, e.g., 1:23-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for providing language-independent application monitoring as taught by Rioux and Churchill in view of Olson, Fluehr and Kulkarni to provide for sending sampled data points to a development environment for filter function development and debugging because the disclosure of Rai shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for recording user interaction monitoring to provide for sending sampled data points to a development environment for filter function development and debugging for the purpose of generating information that can be used in the development and testing of source code to be deployed on a production system, such that the source code under development can be more effectively tested via the use of actual user behavior (Rai, Id.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Feiertag et al., U.S. 2017/0295206 A1, teaches systems and methods for application security and auditing comprising an application security management system providing a client application agent, wherein the agent provides trace data to a client application server, in order to determine whether the application accesses data elements considered sensitive by a policy;
Ismael et al., U.S. 9,159,035 B1, teaches systems and methods for computer application analysis, wherein a representation of an application is generated that comprises a series of states and state transitions, referring to one or more machine learned rules to identify a region of interest in the application, configuring one or more monitors of the application to be enabled in a runtime environment, setting conditions of the application within the runtime environment to drive application behavior toward the region of interest and observing behaviors within the identified region of interest;
Knox, Gregory, U.S. 2020/0364588 A1, teaches systems and methods for creating an ad hoc pervasive computing environment, wherein commodity devices are provided with sensors coupled to an inference recommendation engine, such that human activity and behavioral data are collected, and the inference recommendation engine utilizes machine learning and/or deep learning to generate preference-based recommendations;
Mathur, Ashraya R., U.S. 2018/0253373 A1, teaches systems and methods for measuring performance metrics of apps by a controller scheduling performance tests, the performance metrics including at least processing times and requests of the app, a performance engine to capture the performance metrics from the apps, clustering the collected performance metrics, and providing insights based thereon;
Renzi et al., U.S. 2007/0180490 A1, teaches systems and methods of providing a plug-in developer kit in conjunction with a developer component, such that plug-ins may be designed, implemented, tested and submitted, the kit including sample data, filters, actions and events, an IDE, a debugger, and a submission mechanism;
Rioux et al., U.S. 2022/0075876 A1, teaches systems and methods for facilitating runtime monitoring of an application without modifying the actual application code, by an agent analyzing the application and registered to receive events generated based upon invocation of target functions, wherein invocation of the target function is associated with corresponding analysis code;
Shi et al., U.S. 2016/0321035 A1, teaches systems and methods for sampling data of an application that may be configurable depending on the lifecycle stage of the application, wherein a sampling rate and one or more types of data to be sampled may be configured;
Smith et al., U.S. 2020/0150953 A1, teaches systems and methods for performing source code analysis on a remote system having a plurality of computer nodes, based on an analysis request which provides configuration information facilitating the analysis; and
Wei et al., U.S. 2016/0299829 A1, teaches systems and methods for performing validation and verification of a third party code, including error handling testing, vulnerability testing, and performance testing on one or more target platforms, wherein a report is generated by a marketplace computer with the results.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant. Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages. Other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529. The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., “Content delivery network,” Wikipedia, last retrieved from https://en.wikipedia.org/wiki/Content_delivery_network on 19 October 2022. In particular, see the summary section and the “Content networking techniques” section.
        2 See, e.g., “Content delivery network,” Wikipedia, last retrieved from https://en.wikipedia.org/wiki/Content_delivery_network on 19 October 2022. In particular, see the summary section and the “Content networking techniques” section.
        3 See, e.g., “Content delivery network,” Wikipedia, last retrieved from https://en.wikipedia.org/wiki/Content_delivery_network on 19 October 2022. In particular, see the summary section and the “Content networking techniques” section.